Exhibit 10.1
February 17, 2009
Scott Wood
Virginia Bunte
Separation Agreement
Dear Ginger:
     This letter confirms our agreement (“Agreement”) regarding your separation
from Golfsmith International, Inc. and its parent and each of its subsidiaries
(hereafter “Golfsmith”) as follows:
1. We have designated March 4, 2009 (the “Separation Date”), as the effective
date of your termination as Senior Vice President – Chief Financial Officer, and
the final date of your employment with Golfsmith.
2. Payments and Benefits.
     (a) From the Separation Date until March 4, 2011 (the “Severance Period”),
Golfsmith will continue to pay your base salary in effect as of the Separation
Date (“Severance Pay”), which amounts to an aggregate total of four hundred
fourteen thousand ($414,000), less deductions required by law, in consideration
for the promises, covenants, agreements, and releases set forth herein.  The
Severance Pay described in this paragraph shall be paid to Employee at
Golfsmith’s regular pay periods during the Severance Period by continuing the
direct deposit in effect as of the Separation Date.  In the event that you
become employed by and receive income from another company or entity after
March 4, 2010 but during the Severance Period, you shall promptly notify
Golfsmith in writing, and the Severance Payments described in this paragraph
shall be offset by the total amount of any monies you earn during the Severance
Period as an employee of another company or entity, regardless of the amount or
type of monies earned; provided further, that if the total amount of any moneys
earned or received as an employee of another company or entity is the equivalent
of your aggregate total Severance Pay or greater during the Severance Period,
Golfsmith’s obligation to pay the Severance Pay shall cease .
     (b) For a period of up to 24 months following your Separation Date or until
you and your dependants are eligible to be covered and actually become covered
under another substantially equivalent medical insurance plan for health and
dental coverage by a subsequent employer, whichever

 



--------------------------------------------------------------------------------



 



is sooner, Golfsmith will fund you and your dependants’ continued health
insurance benefits pursuant to the Company plan for the first six months and
then by matching your COBRA continuation coverage payments (the “Insurance
Continuation Payments”) commensurate with the elections you selected prior to
the Separation Date during the Severance Period, provided you elect COBRA
coverage when requested. In the event that you become employed by and obtain
health and dental coverage with another company during the Severance Period, you
shall promptly notify Golfsmith in writing.
     (c) All of your outstanding options to acquire Golfsmith’s common stock
that were granted under the 2002 Incentive Stock Plan shall continue to vest in
accordance with their current vesting schedules as of the Separation Date and
your rights under the 2002 Incentive Stock Plan remain in effect and are not
altered because of your severance of employment with Golfsmith, your acceptance
of employment with another company or the terms otherwise in this Agreement.
3. Sale of Golfsmith.
     Golfsmith’s obligations and promises to you including, but not limited to
those in this Agreement, shall survive any merger, acquisition or sale of the
Company as originally defined in your Amended and Restated Employment Agreement
dated May 30, 2006 or otherwise. Golfsmith agrees to require as a term of any
sale of Golfsmith, that the Company or entity that purchases it during the
Severance period must assume its obligations and promises to you as an accepted
liability of said sale.
4. In consideration of the foregoing payments and benefits, and for other good
and valuable consideration, you agree as follows:
     (a) Release You for yourself and your successors, heirs and assigns
IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES
Golfsmith, and its parents, subsidiaries affiliates, and the shareholders,
directors, officers, employees, agents, attorneys, insurers, guardians,
successors, assigns, heirs, executors, and administrators (the “Releasees”) from
any and all claims, liabilities, obligations, agreements, damages, causes of
action, costs, losses, damages, and attorneys’ fees and expenses whatsoever,
whether known or unknown or whether connected with your employment by Golfsmith
or not, including, but not limited to, any dispute, claim, charge, or cause of
action arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et. seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e, et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101,
et seq., the Texas Commission on Human Rights Act, Tex. Labor Code § 21.001 et.
seq., the Employee Retirement Income Security Act of 1974, as amended 29 U.S.C.
§ 1001, et seq., and any other municipal, local, state, or federal law, common
or statutory, which may have arisen, or which may arise, prior to, or at the
time of, the execution of this Agreement.
     (b) Golfsmith Property. Within two weeks of the Date of Termination you
shall promptly return all Property which had been entrusted or made available to
you by Golfsmith. The term “Property” means all records, files, memoranda,
reports, price lists, customer lists, drawings, plans, sketches, keys, codes,
computer hardware and software and other property of any kind or description
prepared, used or possessed by you during your employment with Golfsmith (and
any duplicates of any such Property) together with any and all information,
ideas, concepts, discoveries, and inventions and the like (including, but not
limited to, Confidential Information as defined below conceived, made, developed
or acquired at any time by you individually or, with others during your
employment which relate to Golfsmith, its business or its products or services.

 



--------------------------------------------------------------------------------



 



     (c) Trade Secrets. You agree that you shall hold in a fiduciary capacity
for the benefit of Golfsmith and its Affiliates and shall not directly or
indirectly use or disclose any Trade Secret that you may have acquired during
the term of your employment by Golfsmith, its Affiliates or any of their
predecessors for so long as such information remains a Trade Secret, where the
term “Trade Secret” means information, including, but not limited to, technical
or non-technical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing or a process that (i) derives economic value,
actual or potential, from not being generally known to, and not being generally
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use and (ii) is the subject of reasonable efforts
by Golfsmith and any of its Affiliates to maintain its secrecy. This section is
intended to provide rights to Golfsmith and its Affiliates which are in addition
to, not in lieu of, those rights Golfsmith and its Affiliates have under the
common law or applicable statutes for the protection of trade secrets.
     (d) Confidential Information. You shall hold in a fiduciary capacity for
the benefit of Golfsmith and its Affiliates, and shall not directly or
indirectly use or disclose, any Confidential Information that you may have
acquired (whether or not developed or compiled by you and whether or not you are
authorized to have access to such information) during the term of, and in the
course of, or as a result of Executive’s employment by Golfsmith or its
Affiliates or their predecessors without the prior written consent of the Board
of Directors of Golfsmith unless and except to the extent that such disclosure
is required by any subpoena or other legal process (in which event you will give
Golfsmith prompt notice of such subpoena or other legal process in order to
permit Golfsmith to seek appropriate protective orders). For the purposes of
this separation agreement, the term “Confidential Information” means any secret,
confidential or proprietary information possessed by or entrusted to Golfsmith
or any of its Affiliates, including, without limitation, trade secrets, customer
or supplier lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or flaws, computer software programs (including
object code and source code), data and documentation data, base technologies,
systems, structures and architectures, inventions and ideas, past current and
planned research and development, compilations, devices, methods, techniques,
processes, financial information and data, business acquisition plans and new
personnel acquisition plans (not otherwise included as a Trade Secret hereunder)
that has not become generally available to the public other than through
disclosure by you, and the term “Confidential Information” may include, but not
be limited to, future business plans, licensing strategies, advertising
campaigns, information regarding customers or suppliers, executives and
independent contractors and the terms and conditions of this separation
agreement. The Confidential Information as described above may be in any form,
including, but not limited to, any intangible form such as unrecorded knowledge,
information, ideas, concepts, mental impressions, or may be embodied in
equipment or other tangible form, such as a document, drawings, photographs,
computer code, software or other printed or electronic media. Notwithstanding
the provisions of this section to the contrary, you shall be permitted to
furnish this separation agreement to a subsequent employer or prospective
employer.
     (e) Non-solicitation of Customers or Employees.
     (i) During the two (2)-year period following the Date of Termination (the
“Restricted Period”) you shall not, on your own behalf or on behalf of any
person, firm, partnership, association, corporation or business organization,
entity or enterprise, solicit or attempt to solicit on behalf of a Competing
Business customers of Golfsmith or any of its Affiliates with whom you had
contact or made contact within the course of your employment by Golfsmith or an
Affiliate within the twenty-four month period immediately preceding the
beginning of the Restricted Period, or induce or attempt to induce any such
customers or suppliers of Golfsmith or any of its Affiliates to cease or reduce
business with Golfsmith or any of its Affiliates, or knowingly interfere with
any relationship between any such customer, supplier or any other business
relation and Golfsmith or any such Affiliate.
     For the purpose of this separation agreement, a “Competing Business” means
any business which designs, distributes, sells or markets golf equipment and
golf related products, or any other business in which Golfsmith or any of its
Affiliates is substantially engaged, (1) at any time during the Term, or (2) for
purposes of the Restricted Period, at any time during the one-year period
immediately preceding the Date of Termination. Notwithstanding the foregoing, a
Competing Business shall not include (i) suppliers of Golfsmith or any of its
Affiliates, or (ii) any entity that receives less than 25% of its revenue from
the retail sales of golf equipment or golf related products, so long as, in the
case of either clause (i) or (ii), you do not engage in the design,
distribution, sales or marketing of golf equipment or golf related products.

 



--------------------------------------------------------------------------------



 



     (ii) During the Restricted Period, you shall not, either directly or
indirectly, call on, solicit or attempt to induce any person who is or, during
the twelve month period immediately preceding the beginning of the Restricted
Period, was an officer, employee or independent contractor of Golfsmith or any
of its Affiliates to terminate his or her employment or relationship with
Golfsmith or any of its Affiliates and shall not assist any other person or
entity in such a solicitation (regardless of whether any such officer, employee
or independent contractor would commit a breach of contract by terminating his
or her employment). Notwithstanding the foregoing, nothing herein shall prohibit
any person from independently contacting you about employment during the
Restricted Period provided that you do not solicit or initiate such contact.
     (f) Non-competition Obligation. During the Restricted Period you will not,
for yourself or on behalf of any other person, partnership, company or
corporation, directly or indirectly, acquire any financial or beneficial
interest in (except as provided in the next sentence), be employed by, or own,
manage, operate or control, or become a director, officer, partner, employee,
agent or consultant of, any entity which is engaged in, or otherwise engage in,
a Competing Business (described above). Notwithstanding the preceding sentence,
you will not be prohibited from owning less than two percent (2%) of any
publicly traded corporation, whether or not such corporation is in a Competing
Business.
     (g) Nondisparagement. You agree not to disparage or defame to third parties
Golfsmith or any of its respective Affiliates or their respective officers or
directors, or their respective employees or owners who were such employees or
owners during the Restricted Period. During the Restricted Period and at all
times thereafter, Golfsmith and its Affiliates and their respective officers and
directors shall not disparage or defame you to third parties. Nothing contained
in this section shall preclude you or Golfsmith from enforcing his or their
respective rights under this Employment Agreement.
     Golfsmith shall provide a recommendation for your work done for the Company
at your request during the Severance period.
     (h) Reasonable and Continuing Obligations. You agree that your obligations
under this Section 4 are reasonable, fair and equitable in scope, terms and
duration, are necessary to protect Golfsmith’s legitimate business interests and
are a material inducement to Golfsmith to enter into this separation agreement.
     (i) Remedy for Breach. You agree that the remedies at law of Golfsmith for
any actual or threatened breach by you of the covenants in this Section 4 would
be inadequate and that Golfsmith shall be entitled to (i) cease or withhold
payment to you of any severance payments or benefits described in Section 2 for
which you otherwise qualify under Section 2, and/or (ii) specific performance of
the covenants in this Section 4, including entry of a temporary restraining
order in state or federal court, preliminary and permanent injunctive relief
against activities in violation of this Section 4, or both, or other appropriate
judicial remedy, writ or order, in addition to any damages and legal expenses
which Golfsmith may be legally entitled to recover. Golfsmith agrees to give
you, and, if known, your attorney, notice of any legal proceeding, including any
application for a temporary restraining order, relating to an attempt to enforce
the covenants in this Section 4 against you. You acknowledge and agree that the
covenants in this Section 4 shall be construed as agreements independent of any
other provision of this separation agreement or any other agreement between you
and Golfsmith, and that the existence of any claim or cause of action by you
against Golfsmith, whether predicated upon this separation agreement or any
other agreement, shall not constitute a defense to the enforcement by Golfsmith
of such covenants.
     (j) Scope of Covenants. You and Golfsmith further acknowledge that the
time, scope, geographic area and other provisions of this Section 4 have been
specifically negotiated by sophisticated parties and agree that they consider
the restrictions and covenants contained in this Section 4 to be reasonable and
necessary for the protection of the interests of Golfsmith and its Affiliates,
but if any such restriction or covenant shall be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.

 



--------------------------------------------------------------------------------



 



     (k) Claimed Violation. In the event either party claims that the other
party violated any provision of this Section 4, then the claiming party shall
give the other party three (3) Business Days’ Notice of such claimed violation,
pursuant to the terms of Section 6, for such party to cease and desist and/or
cure such violation. The party alleged to have violated any provision of
Section 4 will be given 15 days to cease said violation prior to any action
taken pursuant to Section 4.
5. You fully understand and agree that:

  (a)   this Release is in exchange for receiving benefits from Golfsmith
pursuant to this Agreement;     (b)   no rights or claims are released or waived
that may arise after the date you sign this Release;     (c)   You have 7 days
following your signature of this Release to revoke the Release;     (d)   this
Release shall not become effective or enforceable until the revocation period of
7 days has expired without your revoking this Release;     (e)   You will
provide Notice to Golfsmith immediately upon your acceptance of any new
employment and the start date of such new employment during the Severance
period.

     If, after signing, you choose to revoke this Release, you must do so by
providing Notice to Golfsmith in writing within seven (7) days of execution.
6. Notice.

  (a)   Any notice required by or to be given pursuant to this Agreement
(“Notice”) shall be delivered to the parties at the addresses set forth below
(or such other address as one party may specify by Notice to the other as
provided herein), either by (1) express/courier/overnight delivery with written
proof of delivery, and simultaneously by email, or (b) by first class mail, and
simultaneously by fax and email, or (3) by certified mail return receipt
requested and simultaneously by first class mail.     (b)   Notice shall be
deemed duly “given” as follows: (1) on the next business day if sent by
overnight delivery and simultaneously by email, or (2) on the second business
day after it was sent by mail, fax and email, or (3) on the third business day
after it was sent by certified mail return receipt requested and simultaneously
by first class mail.     (c)   Notice Addresses:

Golfsmith
To the Corporation:

 



--------------------------------------------------------------------------------



 



Golfsmith International Holding Inc.
Attn: R. Scott Wood, Esq.
11000 North IH 35
Austin, TX 78753-3195
Virginia Bunte
To the Party: Ginger Bunte

  (d)   Refusal to accept a Notice does not invalidate such Notice if it is
delivered or sent in accordance with the terms of this paragraph.     (e)   The
Parties agree and acknowledge that they must provide notice to each other and
each other’s attorneys of any change in their mailing address, otherwise the
last known address established by this Agreement shall be deemed valid for
service upon all of them, regardless of whether they changed their address
without notice to each other and each other’s attorney.

7. Indemnifications by Golfsmith.
     The Company hereby acknowledges the Indemnification Agreement executed
between you and the Company on June 20, 2006 and reaffirms its commitment to be
bound by the terms thereof, which are incorporated herein by reference.
Golfsmith further acknowledges that its indemnification obligations to you
outlined in Section 1 of the Indemnification Agreement include, but are not
limited to, third-party claims of negligence and gross negligence.
8. Representation by Counsel.
     You acknowledge that you have been represented by independent legal counsel
of your own choice, throughout all of the negotiations preceding the execution
of this Agreement; that you have been advised to consult with an attorney before
signing this Agreement; that you have executed this Agreement after consultation
with (and/or the opportunity to consult with) your independent legal counsel;
that you have had ample time to carefully read this Agreement in its entirety
and consider the terms set forth herein; that you have had the opportunity to
have the provisions of this Agreement explained to you by your own counsel, who
has answered to your satisfaction any questions you have asked with regard to
the meaning of any of the provisions of this Agreement; that you fully
understand the terms and significance of each of the provisions in this
Agreement; that you voluntarily assent to all the terms and conditions contained
therein; and that you are signing this Agreement voluntarily and of your own
force and free will.

 



--------------------------------------------------------------------------------



 



9. Binding Effect; Successors and Assigns.
     This Agreement will inure to the benefit of, and may be enforced by, the
Parties hereto, and each of their heirs, executors, administrators, trustees,
legal representatives and successors (and permitted assigns). This Agreement
will be the obligation of, and be binding upon the Parties hereto, as well as
each of their estates, heirs, beneficiaries, distributees, and equitable
successors in interest, to the extent of their estates, holdings and property.
This Agreement may not be assigned without the express written consent of
(signed by) the other Party. Any purported assignment, unless consented to by
the non-assigning Parties, shall be void and without effect. Nothing herein
expressed or implied is intended or shall be construed to confer upon or to give
anyone, other than the Parties hereto and their respective heirs, executors,
administrators, trustees, legal representatives and successors (and permitted
assigns), any rights or benefits under or by reason of this Agreement and no
other person or entity shall have any right to enforce any of the provisions of
this Agreement.
10. Interpretation.
     Should any provision of this Agreement require interpretation or
construction, it is agreed by the Parties hereto that the entity interpreting or
construing this Agreement shall not apply a presumption that the provisions
shall be more strictly construed against one party by reason of the rule of
construction that a document is to be construed more strictly against the party
who prepared it.
     If any words or phrases in this Agreement shall have been stricken out or
otherwise eliminated by agreement of all the parties hereto as noted by their
written initials hereon, whether or not any other words or phrases have been
added, this Agreement shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Agreement and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated.
     Nothing in this Agreement shall be interpreted to mean your employment with
Golfsmith was terminated for cause.
11. This agreement shall be governed by the laws of the State of Texas. This is
the entire agreement between the parties. No other promises or agreements have
been made to you except as stated in this agreement. This agreement may not be
changed or modified except by a written document signed by the parties.
     If you have any questions concerning your compensation or benefits under
this agreement, please direct them to me at the address above, or for any health
insurance benefit information to Ron Ivanitch at (512) 821-4109.
     Please signify your agreement with the foregoing by signing both original
letters where indicated below and returning one original to me.
     On behalf of Golfsmith, I express our best wishes for your success.

     
 
  Sincerely,
 
   
 
  /S/ R. Scott Wood
 
   
 
  R. Scott Wood
 
  Vice President | General Counsel
 
   
ACCEPTED AND AGREED to this
   
 
   
17th day of February, 2009.
   
 
   
/s/Virginia Bunte
 
Virginia Bunte
   

 